DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Patent No. 10,659,588 B1 to Guan et al. (hereinafter “Guan”).
Regarding claim 1, Guan discloses a system comprising:
a processor and a computer readable medium operably coupled thereto, the computer readable medium comprising a plurality of instructions stored in association therewith that are accessible to, and executable by, the processor, to perform operations which comprise:
receiving a plurality of customer call interactions (column 4, lines 41-61; voiceprints may be generated of one or more audio recordings or audio streams from calls received from callers 102);
classifying, by a spoofing engine, each of the plurality of customer call interactions as a spoofed call or a non-spoofed call using a spoofing detection model (column 6, line 58 through column 7, line 18; the set of clusters may act as a blacklist. Future calls recorded or streamed may be compared with the existing clusters. Fraudulent or other undesirable callers may call repeatedly using multiple voice service accounts. In this manner, the voices of known fraudulent callers may quickly and automatically be identified. When a call is received, at step 235, the new call voiceprint is compared with the existing clusters. This comparison may be performed at the blacklist matching servers 120 and/or voiceprint servers 105, for example. If there are 100 existing clusters, the new call may receive 100 scores, each representing a similarity to each existing cluster. If the call fits into an existing cluster greater than a predetermined degree of similarity (e.g., the score is equal to or exceeds a predetermined threshold), the call may be added to the cluster, and the associated voice may be considered a candidate for blacklisting);
generating, by a proactive fraud exposure (PFE) engine, a voiceprint for each of the plurality of customer call interactions (column 4, lines 5-34; One or more voiceprint servers 105 may generate one or more voiceprints of the call);
comparing, by the PFE engine, the generated voiceprints (column 6, line 58 through column 7, line 18; calls recorded or streamed may be compared with the existing clusters. Fraudulent or other undesirable callers may call repeatedly using multiple voice service accounts);
grouping, by the PFE engine, the generated voiceprints into one or more clusters based on the comparing, wherein each cluster represents a single speaker (column 5, lines 25-54; the clustering service may perform, for example, agglomerative hierarchical clustering (AHC) on the voiceprints. Other techniques may perform AHC to distinguish callers (speaker) within recordings/streams);
locating a cluster containing a spoofed call and a non-spoofed call, thereby indicating that the non-spoofed call was misclassified by the spoofing detection model; and updating the spoofing detection model with the non-spoofed call (column 6, line 58 through column 7, line 18 and column 7, line 60 through column 8, line 8; clusters in the blacklist may be reviewed either automatically for effectiveness. For example, blacklist entries that have a high rate of false positives may be removed to enhance the quality of the blacklist. Characteristics of the invalid blacklist entries may be used to further fine tune system parameters (e.g., criteria to filter out spurious clusters)).

Regarding claim 2, Guan discloses the system of claim 1, wherein: comparing the generated voiceprints comprises comparing pairs of generated voiceprints and calculating similarity scores for each pair, and the operations further comprise establishing a threshold similarity score (column 6, lines 7-16; a predetermined similarity threshold may be used as the stopping criterion for the clustering algorithm).

Regarding claim 3, Guan discloses the system of claim 2, wherein each pair of generated voiceprints is grouped into a cluster when the similarity score for the pair exceeds the threshold similarity score (column 6, lines 7-16; a predetermined similarity threshold may be used as the stopping criterion for the clustering algorithm). 

Regarding claim 4, Guan discloses the system of claim 1, wherein the operations further comprise calculating a confidence score for each cluster by comparing all the generated voiceprints in each cluster against each other (column 6, line 58 through column 7, line 18; calls recorded or streamed may be compared with the existing clusters. Fraudulent or other undesirable callers may call repeatedly using multiple voice service accounts).

Regarding claim 5, Guan discloses the system of claim 4, wherein the operations further comprise ranking the plurality of clusters from high to low based on the confidence score and using the highest-ranked clusters to locate the cluster containing a spoofed call and a non-spoofed call (column 5, lines 1-54; the NN search can be exact (for example, by using an all nearest neighbors algorithm) or approximate (for example, by using a hierarchical navigable small world algorithm). The calls may be ranked by their similarities to their k-th NN, where k is a predetermined number).

Regarding claim 6, Guan discloses the system of claim 1, wherein the operations further comprise:
classifying each of the plurality of customer call interactions as a spoofed call or a non- spoofed call using the updated spoofing detection model; detecting a cluster containing a spoofed call and a non-spoofed call, thereby indicating that the non-spoofed call in the detected cluster was misclassified by the updated spoofing detection model; and re-updating the updated spoofing detection model with the non-spoofed call in the detected cluster (column 6, line 58 through column 7, line 18 and column 7, line 60 through column 8, line 8; clusters in the blacklist may be reviewed either automatically for effectiveness. For example, blacklist entries that have a high rate of false positives may be removed to enhance the quality of the blacklist. Characteristics of the invalid blacklist entries may be used to further fine tune system parameters (e.g., criteria to filter out spurious clusters)).

Regarding claim 7, Guan discloses the system of claim 1, wherein classifying each of the plurality of customer call interactions as a spoofed call or a non-spoofed call comprises: extracting speech features from an audio stream of each customer call interaction; and predicting whether the extracted speech features indicate a spoofed call or a non-spoofed call (column 5, lines 25-65; at step 220, the clustering servers 115 may cluster the plurality of voiceprints. Each individual may start in its own cluster. With each iteration of the clustering service, may be clustered together based on voiceprint similarity. Thus, each resulting cluster contains from the same person/voice (in the most common case).

Regarding claim 8, Guan discloses the system of claim 1, wherein the operations further comprise transmitting the non- spoofed call to a security officer for confirmation that the non-spoofed call was misclassified (column 7, lines 33-50; the account in question may be flagged and temporarily or permanently restricted. If the caller is flagged while the call is still ongoing, additional security questions may be required before a request is granted. The organization also may share the voiceprint of the caller of the fraudulent or other undesirable call with other companies or other organizations).

Regarding claim 9, Guan discloses the system of claim 1, wherein the operations further comprise: receiving a plurality of additional customer call interactions; and updating the spoofing detection model with the additional customer call interactions (column 6, line 58 through column 7, line 18 and column 7, line 60 through column 8, line 8; clusters in the blacklist may be reviewed either automatically for effectiveness. For example, blacklist entries that have a high rate of false positives may be removed to enhance the quality of the blacklist. Characteristics of the invalid blacklist entries may be used to further fine tune system parameters (e.g., criteria to filter out spurious clusters)).

Claim 10 is a method claim correspond to system claim 1. Therefore, claim 10 has been analyzed and rejected based on system claim 1.

Regarding claim 11, Guan discloses the method of claim 10, further comprising calculating a confidence score for each cluster by comparing all the generated voiceprints in each cluster against each other (column 6, line 58 through column 7, line 18; calls recorded or streamed may be compared with th existing clusters. Fraudulent or other undesirable callers may call repeatedly using multiple voice service accounts).

Regarding claim 12, Guan discloses the method of claim 11, further comprising ranking the plurality of clusters from high to low based on the confidence score and using the highest-ranked clusters to locate the cluster containing a spoofed call and a non-spoofed call (column 6, line 58 through column 7, line 18; calls recorded or streamed may be compared with the existing clusters. Fraudulent or other undesirable callers may call repeatedly using multiple voice service accounts).

Regarding claim 13, Guan discloses the method of claim 10, further comprising: classifying each of the plurality of customer call interactions as a spoofed call or a non- spoofed call using the updated spoofing detection model; detecting a cluster containing a spoofed call and a non-spoofed call, thereby indicating that the non-spoofed call in the detected cluster was misclassified by the updated spoofing detection model; and re-updating the updated spoofing detection model with the non-spoofed call in the detected cluster (column 6, line 58 through column 7, line 18 and column 7, line 60 through column 8, line 8; clusters in the blacklist may be reviewed either automatically for effectiveness. For example, blacklist entries that have a high rate of false positives may be removed to enhance the quality of the blacklist. Characteristics of the invalid blacklist entries may be used to further fine tune system parameters (e.g., criteria to filter out spurious clusters)).

Regarding claim 14, Guan discloses the method of claim 10, wherein classifying each of the plurality of customer call interactions as a spoofed call or a non-spoofed call comprises: extracting speech features from an audio stream of each customer call interaction; and predicting whether the extracted speech features indicate a spoofed call or a non-spoofed call (column 5, lines 25-65; at step 220, the clustering servers 115 may cluster the plurality of voiceprints. Each individual may start in its own cluster. With each iteration of the clustering service, may be clustered together based on voiceprint similarity. Thus, each resulting cluster contains from the same person/voice (in the most common case).

Regarding claim 15, Guan discloses the method of claim 10, further comprising: receiving a plurality of additional customer call interactions; and updating the spoofing detection model with the additional customer call interactions (column 6, line 58 through column 7, line 18 and column 7, line 60 through column 8, line 8; clusters in the blacklist may be reviewed either automatically for effectiveness. For example, blacklist entries that have a high rate of false positives may be removed to enhance the quality of the blacklist. Characteristics of the invalid blacklist entries may be used to further fine tune system parameters (e.g., criteria to filter out spurious clusters)).

Claim 16 is a non-transitory computer-readable medium claim correspond to system claim 1. Therefore, claim 16 has been analyzed and rejected based on system claim 1.


Regarding claim 17, Guan discloses the non-transitory computer-readable medium of claim 16, wherein the operations further comprise: calculating a confidence score for each cluster by comparing all the generated voiceprints in each cluster against each other; ranking the plurality of clusters from high to low based on the confidence score; and using the highest-ranked clusters to locate the cluster containing a spoofed call and a non- spoofed call (column 5, lines 25-65; at step 220, the clustering servers 115 may cluster the plurality of voiceprints. Each individual may start in its own cluster. With each iteration of the clustering service, may be clustered together based on voiceprint similarity. Thus, each resulting cluster contains from the same person/voice (in the most common case).

Regarding claim 18, Guan discloses the non-transitory computer-readable medium of claim 16, wherein the operations further comprise: classifying each of the plurality of customer call interactions as a spoofed call or a non- spoofed call using the updated spoofing detection model;  detecting a cluster containing a spoofed call and a non-spoofed call, thereby indicating that the non-spoofed call in the detected cluster was misclassified by the updated spoofing detection model; and re-updating the updated spoofing detection model with the non-spoofed call in the detected cluster (column 6, line 58 through column 7, line 18 and column 7, line 60 through column 8, line 8; clusters in the blacklist may be reviewed either automatically for effectiveness. For example, blacklist entries that have a high rate of false positives may be removed to enhance the quality of the blacklist. Characteristics of the invalid blacklist entries may be used to further fine tune system parameters (e.g., criteria to filter out spurious clusters)).

Regarding claim 19, Guan discloses the non-transitory computer-readable medium of claim 16, wherein classifying each of the plurality of customer call interactions as a spoofed call or a non-spoofed call comprises: extracting speech features from an audio stream of each customer call interaction; and predicting whether the extracted speech features indicate a spoofed call or a non-spoofed call (column 6, line 58 through column 7, line 18 and column 7, line 60 through column 8, line 8; clusters in the blacklist may be reviewed either automatically for effectiveness. For example, blacklist entries that have a high rate of false positives may be removed to enhance the quality of the blacklist. Characteristics of the invalid blacklist entries may be used to further fine tune system parameters (e.g., criteria to filter out spurious clusters)).

Regarding claim 20, Guan discloses the non-transitory computer-readable medium of claim 16, wherein the operations further comprise: receiving a plurality of additional customer call interactions; and updating the spoofing detection model with the additional customer call interactions (column 6, line 58 through column 7, line 18 and column 7, line 60 through column 8, line 8; clusters in the blacklist may be reviewed either automatically for effectiveness. For example, blacklist entries that have a high rate of false positives may be removed to enhance the quality of the blacklist. Characteristics of the invalid blacklist entries may be used to further fine tune system parameters (e.g., criteria to filter out spurious clusters)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653